Title: To James Madison from James Simpson, 14 September 1802 (Abstract)
From: Simpson, James
To: Madison, James


14 September 1802, Tangier. No. 50. “I have this day taken the liberty of drawing a Bill on you to order of Mr Edward Humphry, payable thirty days after presentation for Two thousand dollars, on Account of Sallary; which request you will be pleased to direct being paid. Including this Bill, I have since my appointment to this Consulate, drawn for Ten thousand dollars in all, on Account of Sallary.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 1). 1 p.; docketed by Wagner as received 8 Apr. 1803.



   
   A full transcription of this document has been added to the digital edition.

